Running, J.
By the Court. delivering the opinion.
By the Act of 1826, the plaintiff has the right to enter up judgment against the surety on appeal, as though the surety were a party defendant. Cobh Dig. 498.
But against a party defendant, the plaintiff has the right, in a proper case, to enter up judgment nunc pro tunc. 18 Ga. 287; 1 Kelly, 560; Id. 595.
He must, therefore, have the right, in a proper case, to enter up a similar judgment, against the surety on the appeal.
There can be no doubt, that this is a proper case.
*169We think, then, that the Court erred, in not allowing the plaintiff to eater up a judgment, nunc pro tunc, against Kersey.
The question, here, is merely one of remedy. The right is not denied; and, we think, that the remedy by motion is as good in every respect, as that by scire facias, or that by delrt
Judgment reversed.